Case 15-09304        Doc 51     Filed 05/13/19     Entered 05/13/19 15:15:24          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 09304
         Jessica H Anderson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/16/2015.

         2) The plan was confirmed on 06/29/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/02/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/24/2016, 07/19/2016, 10/12/2016, 01/19/2017, 10/11/2018.

         5) The case was Dismissed on 12/20/2018.

         6) Number of months from filing to last payment: 44.

         7) Number of months case was pending: 50.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-09304             Doc 51            Filed 05/13/19    Entered 05/13/19 15:15:24                Desc         Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $3,700.00
           Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                               $3,700.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $3,025.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                   $153.37
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $3,178.37

 Attorney fees paid and disclosed by debtor:                           $1,350.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal      Int.
 Name                                          Class    Scheduled      Asserted         Allowed        Paid         Paid
 Access Rec (Original Creditor:Brown Mac    Unsecured      2,474.00            NA              NA            0.00       0.00
 Afni, Inc.                                 Unsecured         156.00           NA              NA            0.00       0.00
 Apollo Insurance                           Unsecured           0.00      1,544.95        1,544.95          86.70       0.00
 At & T                                     Unsecured         176.00           NA              NA            0.00       0.00
 Blast Fitness                              Unsecured         370.00           NA              NA            0.00       0.00
 Bullcity Financial Sol (Original Credito   Unsecured         764.00           NA              NA            0.00       0.00
 Chase                                      Unsecured          78.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue      Unsecured      4,500.00       5,461.17        5,461.17        306.50        0.00
 Commonwealth Edison Company                Unsecured         360.00      1,524.10        1,524.10          85.53       0.00
 Credit Protection Asso (Original Credito   Unsecured         589.00           NA              NA            0.00       0.00
 Creditors Discount & Audit Company         Unsecured         286.00           NA              NA            0.00       0.00
 Creditors Discount & Audit Company         Unsecured         280.00           NA              NA            0.00       0.00
 Diversified Adjustment Service             Unsecured         764.00           NA              NA            0.00       0.00
 Duke Energy Shared Services Inc            Unsecured         764.00        764.48          764.48          42.90       0.00
 Enhanced Recovery                          Unsecured      1,360.00            NA              NA            0.00       0.00
 Enhanced Recovery                          Unsecured         589.00           NA              NA            0.00       0.00
 Global                                     Unsecured         100.00           NA              NA            0.00       0.00
 Global (Original Creditor:04 Cincinnati    Unsecured          80.00           NA              NA            0.00       0.00
 Kennedy King College                       Unsecured      1,350.00            NA              NA            0.00       0.00
 Med Busi Bur (Original Creditor:Medical)   Unsecured          60.00           NA              NA            0.00       0.00
 Office of Secretary of State               Unsecured      1,469.00            NA              NA            0.00       0.00
 Peoples Gas                                Unsecured         782.00           NA              NA            0.00       0.00
 Peoplesene                                 Unsecured         285.00           NA              NA            0.00       0.00
 Senex Services Corp                        Unsecured          60.00           NA              NA            0.00       0.00
 Stellar Recovery Inc                       Unsecured      1,286.00            NA              NA            0.00       0.00
 T Mobile USA                               Unsecured         300.00           NA              NA            0.00       0.00
 TCF                                        Unsecured         700.00           NA              NA            0.00       0.00
 Unique National Collec (Original Credito   Unsecured         152.00           NA              NA            0.00       0.00
 United Collection Bureau Inc               Unsecured         427.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-09304        Doc 51      Filed 05/13/19     Entered 05/13/19 15:15:24             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $9,294.70            $521.63              $0.00


 Disbursements:

         Expenses of Administration                             $3,178.37
         Disbursements to Creditors                               $521.63

 TOTAL DISBURSEMENTS :                                                                       $3,700.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
